Title: John Adams to Abigail Adams, 1 February 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 1. 1795
          
          You have sometime since, I presume, received my Letters inclosing those of our son Thomas of the 19th. of October: You have also I hope and doubt not been informed by Col smith or Charles of the good Fortune of our Daughter, who on the twenty Eighth of January went to bed in good health as could be expected with an healthy Daughter. I congratulate you on all these prosperous Events, and wish I could be with you at the time I have more than once intimated: We have Reason to be thankful for many Blessings in our Family as well as in our Country.
          But a Treaty concluded by Mr Jay is announced to the Public, in the News Papers: and this Report, whether true or not, will excite such Expectation, that I suppose I must Stay here till the End of the Chapter. My Presence or Absence is indeed immaterial because I can in no Case have a Vote, two thirds of the Senate being required to ratify a Treaty: nevertheless both my Friends and my Ennemies, would remark my Absence the former with regret the latter with Malignity. Indeed I have Some scruples in my own Mind, whether I ought not to be present— It may be in my Power to explain some things, and to give some hints which perhaps might not occur to others, as the subject has been so long under my immediate Consideration.
          The most mortifying Thing will be, the little Probability that the Treaty will arrive before the 4th. of March. If it were certain it would

come, I should Stay without hesitation: but as it is in my Mind most improbable that it will, I shall remain here with some Uneasiness.
          Col. Ward of Newtown is here, and lodges in this Hotel. This Gentleman I believe is one of the most stedfast friends I have in the World. Indeed few have known me so long or been so attentive to my Conduct: but how different is his Behaviour from that of some others who have known me as long and as fully as he has.— A faithful Friend upon disinterested public Principles, is a Jewell: but political friendships which shift with popular Winds, are not worth a straw.
          Mrs Otis & Miss Betsy are very well— I saw them last Evening— They send their regards.—
          Oh my Hobby Horse—and my little Horse! I want you both for my Health And Oh my I want you much more, for the delight of my heart and the cheering of my spirits—
          Louisa must walk or die— it does not signify she must be compelled to write and walk too—
          I am my dearest Friend, most / tenderly yours
          
            John Adams
          
        